DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 24 January 2018. It is noted, however, that applicant has not filed a certified copy of the Japanese application as required by 37 CFR 1.55.
The Office apologizes for its incorrect assessment of foreign priority filings in earlier Office actions.
Terminal Disclaimer
The terminal disclaimer filed on 1/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/271,156 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Roman Rachuba on 1/25/2022.
Claim 1: A method for joining two dissimilar metal plates, comprising the steps of: 
overlapping a first metal plate including a first metal and a second metal plate including a second metal as the dissimilar metal plates, the second metal having a volume resistivity higher than a volume resistivity of the first metal and being different from the first metal, and bringing a pair of electrodes into contact with a surface of an overlapped portion of the first metal plate that is overlapped with the second metal plate; and 

wherein the current applied between the pair of electrodes results in only melting the first metal, and not the second metal, 
wherein at the step of bringing the pair of electrodes in contact, a pressurizing member including a non-conductive material is disposed between the pair of electrodes, 
wherein at the step of joining the first and the second metal plates, current is applied between the pair of electrodes while pressurizing the first metal plate against the second metal plate with the pressurizing member disposed between the pair of electrodes, and 
wherein during the step of joining the first and the second metal plates, the pressurizing member is pressurized against the first metal plate with a pressure higher than that of the pair of electrodes.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites “bringing a pair of electrodes into contact with a surface of an overlapped portion of the first metal plate that is overlapped with the second metal plate, ….and during the step of joining the first and the second metal plates, the pressurizing member is pressurized against the first metal plate with a pressure higher than that of the pair of electrodes.”
Hasegawa (US 20130056451) have at least two electrodes in contact with a surface of a metal plate where it has a center electrode capable of applying pressure to the weld. However, 
Trubert (US 6459064) has two electrodes (10 and 20) with a non-conductive pressurizing member (50). However, Trubert does not disclose that the pressurizing member applies more pressure than the pair of electrodes.
Shinya (JP 2013031858) discloses a pair of electrode (20 and 30) with a pressure member (40) inbetween, where each electrode and pressurizing member are capable of independently applying pressure. While Shinya’s apparatus and its capabilities may overlap with applicant’s invention, the following are the reasons why applicant’s claim overcomes the prior art:
Shinya’s apparatus is used for welding a conductor 70 (e.g. stranded wire) to wirings 6, while applicant’s method is directed toward welding metal plates. 
Shinya does not disclose that the pressure member applies more pressure than the electrodes. Shinya’s method of applying pressure is for the situation where the strand of wires can have different thicknesses which require different pressures.
Shinya does not disclose melting only the first metal plate which is not in contact with the electrodes.
Shinya does not disclose welding aluminum to steel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIMPSON A CHEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOHN J NORTON/Primary Examiner, Art Unit 3761